UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI<.


 PFSS 2020 HOLDING COMPANY LLC,

                                         Plaintiff,                        20 Civ. 8884 (PAE)
                         -v-
                                                                                  ORDER
 FINDLAY ESTATES, LLC, et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        On May 28, 2021, plaintiff filed an amended complaint to include as defendants the City

of New York, New York City Environmental Control Board, Tamid LLC, and New York City

Department of Housing Preservation and Development. Dkt. 75. Plaintiff alleges that each of

these defendants has or may have a subordinate lien on the subject property. Id.     ,r,r 6-9.
Accordingly, the parties are instructed, within one week of this order, to file a joint letter

advising the Court of the status of this action and any settlement discussions.



       SO ORDERED.



                                                               United States District Judge
Dated: June 8, 2021
       New York, New York
